DETAILED ACTION
Claims 1-13 were filed on 02/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 8, and 9 are objected to because of the following informalities:  
In claim 1, line 7: “therfore” should be replaced with “therefore”.  
In claim 1, line 31: “thickess” should be replaced with “thickness”.
In claim 5, line 14: “valuve” should be replaced with “valve”.
In claim 8, line 4: “value” should be replaced with “valve”.
In claim 9, line 4: “value” should be replaced with “valve”.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (“mechanical actuation means”, claim 12), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1 (lines 7-8 and again at line 28), the phrase “non-rubber like” renders the claim indefinite.  The scope and meaning of “like” is not known and, therefore, it is not clear what is required to meet the claim recitation.  
Claim limitation “mechanical actuation means” in Claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to any “mechanical actuation means”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-13 are rejected for being dependent upon a rejected claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over WO2007017033 (“Meinig”) in view of U.S. Pat. No. 5,262,068 (“Bowers”)
With regard to claim 1, Meinig discloses a method of producing a switching film (2) for a regulator unit (1) (the method is inherent in the structure disclosed by Meinig), comprising: processing or forming the material into a switching film (2) configured for the regulator unit (1), having a plate-shaped flat body (see annotated Fig.) having a reduced film thickness (areas of material thinning; para [0022]); configuring and forming the plate-shaped flat body of the switching film (2) to have: a central closure region (see annotated Fig.) configured to close against a valve seat (15’) of a regulator unit (1); configuring or forming the plate-shaped flat body (see annotated Fig.) of the switching film (2) to have: a bending region (see annotated Fig.) arranged radially outwardly from the central closure region (see annotated Fig.) and circumferentially surrounding the central closure region (see annotated Fig.), wherein the bending region is provided to have a plurality of corrugations (at least two shown in annotated Fig.), each closing circumferentially around the central closure region (see annotated Fig.), the plurality of corrugations are formed as concavely and/or convexly extending curvature regions with alternatingly arranged elevations and depressions of the switching film relative to the plane of the plate-shaped flat body (see annotated Fig.); wherein a thickness of the switching film bending region is thinner than a remainder of the switching film (bending region thinner than portions of remainder of switching film shown in Fig.); wherein, the geometry of the corrugated bending region and the reduced film thickness provides a stretch-free bending movement of the switching film accomplished by a radii change of the plurality of corrugations, thereby avoiding crack formation and bending fatigue in the material while enabling switching at pressure differences of 1 mbar to 100 mbar (shape/geometry of film 2 provides stretch free movement with use of corrugations and 

    PNG
    media_image1.png
    797
    1191
    media_image1.png
    Greyscale

Meinig discloses all the claimed features with the exception of disclosing providing a polytetrafluoroethylene (PTFE) material; wherein because the PTFE material is chemically resistant and essentially chemically inert; wherein because of the chemical inertness of the PTFE material, the PTFE material cannot be cross-linked like an elastomer material, is therefore non-rubber like, resulting in a PTFE material lacking elastic memory and is thereby subject to non- elastic creep or deformation if stretched; the switching film has a reduced film thickness 0.2 mm and 0.5 mm; and a thickness of 
Bowers teaches that it is known in the art to modify a diaphragm/switching film (16) to be made of PTFE having a thickness of about 0.2 to about 0.4 mm (col. 4, lines 30-35). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the switching film/diaphragm of Meinig by making the film/diaphragm out of PTFE having a thickness of between 0.2 and 0.4 mm, as taught by Bowers, for the purpose of providing the diaphragm with increased durability and chemical resistance.  By modifying the film of Meinig to be made of PTFE as taught by Bowers, the PTFE material will be chemically resistant and essentially chemically inert; wherein because of the chemical inertness of the PTFE material, the PTFE material cannot be cross-linked like an elastomer material, is therefore non-rubber like, resulting in a PTFE material lacking elastic memory and is thereby subject to non- elastic creep or deformation if stretched.
Meinig discloses all the claimed features with the exception of disclosing explicitly that the switching film bending region is at most .3 mm thinner than a remainder of the switching film, or that the rim region is at most twice as thick as the bending region.
Applicant has not disclosed that having the bending region being at most .3 mm thinner than a remainder of the switching film, or that the rim region is at most twice as thick as the bending region solves any stated problem or is for any particular purpose.  Moreover, it appears that the switching film would perform equally well with having the 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the switching film bending region is at most .3 mm thinner than a remainder of the switching film, or the rim region at most twice as thick as the bending region because the particular dimensions of the switching film do not appear to provide any unexpected results.
With regard to claim 2, Meinig (as modified above) discloses that the plate-shaped flat body comprises an outer diameter (see annotated Fig.).
Meinig discloses all the claimed features with the exception of disclosing explicitly that the plate-shaped flat body comprises an outer diameter of less than 150 mm.
Applicant has not disclosed that having the plate-shaped flat body comprise an outer diameter of less than 150 mm solves any stated problem or is for any particular purpose.  Moreover, it appears that the switching film would perform equally well with having the outer diameter any suitable size.
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the plate-shaped flat body any suitable size, such as less than 150 mm because the particular dimensions of the switching film do not appear to provide any unexpected results.
With regard to claim 3, Meinig (as modified by Bowers) discloses that the PTFE material is selected from the group consisting of polytetrafluoroethylene; polytetrafluoroethylene with admixtures; and thermoplastically processible polytetrafluoroethylene (Bowers at col. 4, lines 30-35).
With regard to claim 4, Meinig (as modified above) discloses configuring and forming the plate-shaped flat body of the PTFE switching film (2) such that the central closure region is formed as a cup-shaped bulge (see annotated Fig.; bulge is considered to be an upside down cup shape), the cup-shaped bulge projecting outwards from a plane of the plate-shaped flat body, the cup-shaped bulge configured to close against a valve seat (15’) of a regulator unit (see annotated Fig.).
With regard to claim 5, Meinig (as modified by Bowers) discloses a regulation unit (1) for regulating or controlling a fluid pressure (para [0003]), the regulation unit comprising: a valve housing (1) comprising an inlet (11) and an outlet (12); a housing cover (10’) secured onto the valve housing (10), the housing cover (10’) together with the valve housing (10) enclosing an internal chamber formed between the housing cover (10’) and the valve housing (10; see Fig. 1); the switching film (2) according to claim 1 disposed in the valve housing (10) between the housing cover (10’) and the valve housing (10), the switching film (2) dividing the internal chamber into a first chamber (see annotated Fig.) and a second chamber (see annotated Fig.), the switching film (2) for regulating, opening or blocking a flow of a fluid from the inlet (11) to the outlet (12; via blocking or opening at 15’); wherein a radially outer portion of the switching film (2) includes a fastening region (at 20) at which the switching film (2) is clamped, bonded, welded or glued to the value housing (at least clamped, see Fig.1) to 
With regard to claim 6, Meinig (as modified above) discloses that the bending region (see annotated Fig.), when switching the switching film (2), moves the central closure region (see annotated Fig.) relative to a valve seat (15’) of the valve housing (10) in an axial direction (up and down in the page) of the plate- shaped flat body toward the valve seat (15’) or away from the valve seat (15’) by the stretch-free bending movement (see Fig. 1).
With regard to claim 7, Meinig (as modified above) discloses that the central closure region is a cup-shaped bulge (see annotated Fig. 1; cup-shaped is met because bulge is an upside down cup shape) projecting outwards from a plane of the plate-shaped flat body, the cup-shaped bulge configured to close against a valve seat (15’) of a regulator unit. 
With regard to claim 8, Meinig (as modified above) discloses an annular support ring (24) arranged on the switching film (2); a spring element (3) arranged on a radially outer side of the valve seat (15’; see Fig. 1), the spring element (3) having a first end (bottom end) contacting the valve housing (10) and a second end (top end) directly 
With regard to claim 9, Meinig (as modified above) discloses an annular support ring (24) arranged on the switching film (2); a spring element (3) arranged on a radially outer side of the valve seat (15’; see Fig. 1), the spring element (3) having a first end (bottom end) contacting the valve housing (10) and a second end (top end) directly contacting against the annular support ring (24; see Fig. 1); wherein the spring element (3) exerts a force on the switching film (2) through the annular support ring (24) (see Fig. 1); wherein the spring element (3) is supported by the annular support ring (24) at the switching film (2) (see Fig. 1).
With regard to claim 10, Meinig (as modified above) discloses that the switching film (2) is movable between maximum positions in an open state (inherently has a maximum position) and a closed state relative to a valve seat (15’) of the valve housing (10) by applying an atmospheric pressure (at 14; para [0040])) as a control pressure at one side of the switching film.
With regard to claim 11, Meinig (as modified above) discloses that the switching film (2) is movable between maximum positions in an open state and in a closed state (inherently has maximum positions) relative to the valve seat (15’) by applying a control pressure (reference pressure is disclosed in para [0040] at 14; can be atmospheric, but 
With regard to claim 12, as best understood, Meinig (as modified above) discloses a mechanical actuation means (spring 3) acting on the switching film (2) and configured to switch the switching film (2).
With regard to claim 13, Meinig (as modified above) discloses the regulation unit according to claim 5, embodied as a valve for pressure regulation of an internal combustion engine or for pressure regulation of a crankcase of the internal combustion engine (see abstract of Meinig). 
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753